WADDILL, Commissioner.
This appeal is from a judgment awarding appellees $600, representing the . balance due upon a written agreement between the parties for the sale of a truck mine.
There has been no bill of exceptions, nor a transcript of the evidence filed in the case. Appellant.has filed what is designated as a bystanders bill of exceptions, which relates .that the official stenographer was unable to prepare the transcript of evidence and the bill of exceptions. None of the evidence is set out in narrative form.
Under the circutnstánces, the only question before the Court is whether the pleadings support the verdict and judgment. Martin v. Richardson, 94 Ky. 183, 21 S. W. 1039, 19 L.R.A. 692; Nuckolls v. Illinois Cent. R. Co., 227 Ky. 836, 14 S.W.2d 157; Harp v. Prudential Ins. Co. of America, 261 Ky. 295, 87 S.W.2d 595.
We have examined the pleadings and find them sufficient to support the judgment.
Judgment -affirmed.